Exhibit 10.1

 

Conformed Copy

 

AXCELIS TECHNOLOGIES, INC.

 

EXECUTIVE RETIREMENT AGREEMENT

 

THIS EXECUTIVE RETIREMENT AGREEMENT, dated as of January 17, 2011, is made by
and between Axcelis Technologies, Inc. (hereinafter referred to as the
“Company”) and Stephen G. Bassett (hereinafter referred to as “Executive”).  In
consideration of the mutual covenants contained herein, the parties agree as
follows:

 

1.                                       Retirement Date.   Executive’s
employment with the Company will terminate on March 31, 2011 (the “Termination
Date”).  As described in Section 2, Executive will receive the separation pay
and benefits under this Agreement.  Prior to the Termination Date, the Executive
shall cooperate with the reasonable requests of the Company to support the
transition of the Executive’s duties to other Company personnel.

 

2.                                       Retirement Compensation.

 

2.1.                              Accrued Obligations.  Employee has been or
will be as of the Termination Date paid in full for any and all wages, including
accrued but unused vacation time.

 

2.2.                              Separation Pay.  The Company will make 39
weeks of Executive’s full base pay at the weekly rate of $5,769.23, less legally
required payroll taxes, payable bi-weekly in accordance with the Company’s usual
payroll cycle.

 

2.3.                              Axcelis Time Management (ATM).  After the
Termination Date, Executive will receive a lump sum amount for his accrued ATM
balance, if any. Overdrawn ATM time will be deducted from Executive’s final
paycheck.

 

2.4.                              COBRA Payments.  If Executive elects to
continue health coverage under the Company’s health plan in accordance with
COBRA, the Company will pay for the full cost of such coverage until the earlier
of (i) the date Executive begins full-time employment or full-time
self-employment; or (ii) the end of the ninth month after the Date of
Termination (December 31, 2011).

 

2.5.                              2010 Axcelis Management Incentive Plan
Payments. To the extent not already paid in full as of the Termination Date, the
Company will make on or before the Termination Date, any payments due to
Executive under the Company’s 2010 Axcelis Management Incentive Plan without
regard to the payment terms of the plan or Executive’s termination of
employment.

 

2.6.                              Benefits.  Detailed information on the impact
of Executive’s separation on Company-provided benefits is set forth on
Attachment A which is attached hereto and incorporated herein.

 

--------------------------------------------------------------------------------


 

2.7.                              Transition Assistance.  During the period (the
“Transition Period”) from the Date of Termination until September 30, 2011 (the
date 6 (six) months after the Date of Termination), the following provisions
will apply:

 

(a)                                  Email.  The Company agrees to allow
Executive to maintain webmail access to the Executive’s Axcelis email account
until the earlier of the end of the Transition Period or the date on which
Executive commences other employment.

 

(b)                                 Cell Phone.  The Company agrees to assign to
the Executive the mobile phone owned by the Company and used by the Executive as
of the Date of Termination and pay the Executive a lump sum amount to cover six
months’ of cell phone premiums at the Executive’s plan level (but not more than
$99 per month).

 

(c)                                  Outplacement.  At the request of Executive,
the Company will pay up to $12,500 for an outplacement service for services
rendered in assisting Executive in locating other employment, provided such
payments are contingent upon Executive’s cooperation with the outplacement
service and upon active efforts by Executive to locate another position.

 

2.8.                              Equity Actions.  The following modifications
to equity grants held by the Executive will be effective on the Termination
Date:

 

(a)                                  Acceleration of Vesting of Stock Options. 
The Compensation Committee of the Board of Directors has resolved, in accordance
with Section 6.03(c) of the 2000 Stock Plan, to accelerate the vesting of
certain non-qualified stock options held by the Executive as set forth on
Schedule 1 hereto.

 

(b)                                 Retirement Exercisability of Stock Options. 
As provided in Section 6.03(e)(i) (B) of the 2000 Stock Plan, in light of
Executive’s retirement, the vested non-qualified stock options held by the
Executive remain exercisable until March 31, 2012, which is the first
anniversary of the Executive’s termination of employment, as set forth on
Schedule 1 hereto.

 

(c)                                  Acceleration of Vesting of Restricted Stock
Units.  The Compensation Committee of the Board of Directors has resolved, in
accordance with Section 7.04(c) of the 2000 Stock Plan, to accelerate the
vesting of certain Restricted Stock Units held by the Executive as set forth on
Schedule 1 hereto.

 

3.                                       Executive Acknowledgement of
Compensation. The Executive acknowledges that in exchange for entering into this
Agreement the Executive has received good, sufficient and valuable consideration
in excess of that to which the Executive would otherwise have been entitled in
the absence of this Agreement.  The Executive acknowledges that the Executive
has been paid in full for any and all wages, including accrued unused vacation
pay.  Unless otherwise provided for expressly in this Agreement, all other
benefits have ceased as of the Termination Date.

 

4.                                       Effect of Breach on Compensation.   The
Executive agrees that the compensation and benefits contained in this Agreement
and which flow to the Executive from

 

2

--------------------------------------------------------------------------------


 

the Company are subject to termination, reduction or cancellation in the event
that the Executive takes any action or engages in any conduct deemed by the
Company to be in violation of this Agreement, provided however, that prior to
any such termination , the Company will notify the Executive of the particular
concern and provide the Executive with a reasonable opportunity to cure.

 

5.                                       Executive Obligations.

 

5.1.                              Return of Property.  The Executive shall
return all papers, files, documents, computers, reference guides, equipment,
keys, identification, credit cards, software, computer access codes, disks and
institutional manuals, or other property belonging to the Company within one
week after the Termination Date; provided the Executive shall return the laptop
computer referenced in Section 2 above not later than the end of the Transition
Period. The Executive shall not retain any copies, duplicates, reproductions or
excerpts of any of the Company’s property.   The Executive may retain copies of
all agreements between the Executive and the Company and other documents
relating to his personal performance.

 

5.2.                              Nondisclosure of Confidential Information. 
During the course of the Executive’s employment with the Company, the Executive
has become acquainted with and/or developed confidential information belonging
to the Company and its customers. The Executive agrees not to use or to disclose
to any person or entity any confidential information of the Company or of any
past or present customer of the Company, including but not limited to financial
data or projections, customer lists, projects, economic information, systems,
plans, methods, procedures, operations, techniques, know-how, trade secrets or
merchandising or marketing strategies. In addition, Executive shall continue to
be bound by the terms of Employee Invention Assignment, and Confidentiality
Agreement, which the Executive executed in connection with his employment. That
Agreement is affixed hereto and incorporated by reference as Attachment B. The
provisions of this Section 5.2 shall not apply to any such confidential
information that is (a) presently publicly available or a matter of public
knowledge or public domain generally without breach of this Agreement, or
(b) lawfully received by the Executive from a third party who is or was not
bound in any confidential relationship to the Company, or (c) required to be
disclosed by the Executive pursuant to judicial or government order, provided
the Executive shall give the Company reasonable notice prior to such disclosure
and shall comply with any applicable protective order.

 

5.3.                              Nondisparagement.  Provided the Executive is
not in breach of his obligations under this Agreement, the Company agrees not to
disparage or make negative statements about the Executive. The Executive agrees
not to disparage or make negative statements about the Company or any of its
officers, directors, agents, employees, successors and assigns.

 

5.4.                              Non-Compete and Non-Solicitation.  The
Executive hereby agrees with the Company that for a period of 12 months
following the Termination Date:

 

3

--------------------------------------------------------------------------------


 

(a)                                  The Executive shall not, without the prior
written consent of the Chief Executive Officer of the Company, directly or
indirectly, engage in, be employed by, act as a consultant or advisor to, be a
director, officer, owner or partner of, or acquire an interest in, any business
engaged in manufacturing implant or dry strip semiconductor processing systems
(a “competitive business”), nor directly or indirectly have any interest in,
own, manage, operate, control, be connected with as a stockholder, lender, joint
venturer, officer, employee, partner or consultant, or otherwise engage, invest
or participate in any competitive business; provided, however, that nothing
contained in this Section 5.4 shall prevent the Executive from investing or
trading in publicly traded stocks, bonds, commodities or securities or in real
estate or other forms of investment for Executive’s own account and benefit
(directly or indirectly);

 

(b)                                 The Executive shall not actively solicit any
employee of the Company or any of its subsidiaries or affiliates to leave the
employment thereof; and the Executive shall not enter onto Company property
without prior written consent from the Chief Executive Officer of the Company or
other executive officer of the Company;

 

(c)                                  The Executive shall not induce or attempt
to induce any customer, supplier, licensor, licensee or other individual,
corporation or business organization having a business relationship with the
Company or its subsidiaries or affiliates to cease doing business with the
Company or its subsidiaries or affiliates or in any way interfere with the
relationship between any such customer, supplier, licensor, licensee or other
individual, corporation or business organization and the Company or its
subsidiaries or affiliates.  Solicitation of customers for the purposes of this
obligation refers to existing and/or contemplated products as of the time of
this Agreement;

 

(d)                                 The applicable time periods set forth in
this Section 5.4 shall be extended by the time of any breach by the Executive of
any terms of this Agreement;

 

(e)                                  The provisions of Section 5.4 contain the
sole and exclusive obligations of the Executive with respect to non-competition
and non-solicitation other than those provided by law, if any; and

 

(f)                                    The Company acknowledges that
negotiations or discussions between or among Executive and any third party about
prospective employment, business ventures, or other opportunities shall not,
alone, constitute a breach of Section 5.4(a) of this Agreement.

 

5.5.                              Resignations from Corporate Office.  Not later
than the Termination Date, the Executive will execute and deliver to the Company
his resignation as Executive Vice President and Chief Financial Officer of the
Company, attached here to as Attachment C.  From time to time on or after the
Termination Date, the Executive will execute such resignations from offices held
in the Company’s subsidiaries, as the Company may reasonably request.  Executive
expressly acknowledges that the compensation payable to Executive under this
Agreement is in full satisfaction of any compensation due to him in connection
with his corporate positions described in this Section 5.5.  It is understood
that the force and effect of Attachment C arises exclusively in the context of,
and as part of, this Agreement.

 

4

--------------------------------------------------------------------------------


 

5.6.                              Cooperation.  The Executive will cooperate
fully with the Company in its defense of or other participation in any
administrative, judicial or other proceeding arising from any charge, complaint
or other action which has been or may be filed against the Company and with
respect to which Executive has knowledge, provided, however, that the Company
will pay all reasonable costs associated with such cooperation, including
compensation for the Executive’s time at the Executive’s usual, and reasonable,
rate.  The Executive agrees to be responsive to requests for information related
to the smooth transition of a successor to his position.

 

6.                                       SEC Reporting and Applicability of the
Company’s Insider Trading Policy.

 

6.1.                              Rule 144.  For the purposes of Rule 144
promulgated by the Securities Exchange Commission, the Executive shall cease to
be an “affiliate” of the Company on the Termination Date.

 

6.2.                              Section 16 Reporting.  The Executive shall
cease to be a reporting person under the Securities Exchange Act of 1934, as
amended, as of the Termination Date, provided however, the Executive must file a
Form 4 with the SEC to report any purchase, sale, or option exercise after the
Termination Date if the transaction occurs within six months following a Form 4
transaction going the opposite way (e.g., sale vs. purchase) prior to the
Termination Date.

 

7.                                       Insider Trading Policy.  Assuming the
Executive does not acquire material non-public information after the Termination
Date, beginning on the date two trading days after the Company’s public
announcement of its earnings for the first fiscal quarter ending after the
Termination Date, the Executive will no longer be subject to restrictions on
trading arising under the Company’s insider trading policy.

 

8.                                       General Release and Covenant Not to
Sue.

 

8.1.                              Release.  In consideration of the Company’s
covenants in this Agreement, the Executive hereby releases and discharges the
Company and its officers, directors, agents, employees, successors and assigns
(“Released Parties”) from any and all claims by the Executive arising before the
signing of this Agreement, including all claims arising out of the Executive’s
employment with the Company or the termination thereof (except (1) those
relating to performance of this Agreement and (2) the Company’s obligations
under the Indemnification Agreement between the Executive and the Company dated
June 26, 2003, a copy of which is attached hereto as Attachment D (the
“Indemnification Agreement”)) and claims arising under common law and claims
arising under federal or state labor and employment laws and laws prohibiting
discrimination on the basis of age, sex, race, national origin or disability.
The laws referred to in the preceding sentence include Title VII of the Civil
Rights Act of 1964, as amended; the Equal Pay Act of 1963, as amended; the Age
Discrimination in Employment Act of 1967 (ADEA), as amended; the Fair Labor
Standards Act of 1938, as amended; the Americans With Disabilities Act of 1990,
as amended; the Rehabilitation Act of 1973, as amended; the Family and Medical
Leave Act of 1993, as amended; Chapter 151B of the Massachusetts General Laws,
Chapter 149 of the

 

5

--------------------------------------------------------------------------------


 

Massachusetts General Laws; the Massachusetts Civil Rights Act and the
Massachusetts Equal Rights Law; the Worker Adjustment and Retraining
Notification (“WARN”) Act; Maryland Ann. Code Article 100 Sections 88-94, and
Maryland Ann. Code Article 49B, Sections 1 et seq; or any other state or federal
law, order, public policy or regulation affecting or relating to the rights
and/or claims of employees.  Nothing in this Agreement shall be construed to be
a release of certain ADEA and Title VII rights that is not allowed by law,
except that the Executive waives and shall not accept any damages from any such
claims.

 

8.2.                  Covenant Not to Sue.  The Executive represents and
warrants that he has not filed any complaints, charges, or claims for relief
against the Released Parties with any local, state or federal court or
administrative agency.  The Executive agrees and covenants not to sue or bring
any claims or charges against the Released Parties with respect to any matters
arising out of or relating to the Executive’s employment with or separation from
the Company, other than enforcement of the terms of this Agreement or the
Indemnification Agreement.  In the event that the Executive institutes any such
action, that claim shall be dismissed upon presentation of this Agreement and he
shall reimburse the Company for all legal fees and expenses incurred in
defending such claim and obtaining its dismissal.

 

8.3.                  No Implied Admission.  It is understood and agreed that
this Agreement does not constitute any admission by the Company that any action
taken with respect to the Executive was unlawful or wrongful, or that such
action constituted a breach of contract or violated any federal or state law,
policy, rule or regulation.

 

9.                                       Compliance with Federal Older Workers
Benefit Protection Act of 1990.

 

9.1.                  Time to Consider Agreement.  The Executive acknowledges
that he has been advised in writing to consult with an attorney and has had
ample opportunity to consult with and review this Agreement with an attorney of
his choice, and has been given a period of at least forty-five (45) days within
which to consider whether to sign this Agreement.  If the Executive has signed
this Agreement prior to the end of this forty-five (45) day period, he
represents that he has done so knowingly and voluntarily.

 

9.2.                  Revocation Right.  It is agreed and understood that for a
period of seven (7) days following the execution of this Agreement, which period
shall end at 5:00 p.m. on the seventh day following the date of execution by the
Executive, he may revoke this Agreement.  This Agreement will not become
effective until this revocation period has expired.  This seven (7) day
revocation period cannot be shortened by agreement of the parties or by any
other means.

 

10.                                 Miscellaneous.

 

10.1.            Availability of Equitable Remedies.  The Executive agrees and
warrants that the covenants contained herein are reasonable, that valid
consideration has been and will be received therefor and that the agreements set
forth herein are the result of arms-length negotiations between the parties
hereto.  The Executive recognizes and acknowledges that the provisions of
Section 5 are vitally important to the continuing welfare of the Company, and
its subsidiaries and

 

6

--------------------------------------------------------------------------------


 

affiliates, and that money damages constitute a totally inadequate remedy for
any violation thereof.  Accordingly, in the event of any such violation by the
Executive, the Company, and its subsidiaries and affiliates, in addition to any
other remedies they may have, shall have the right to institute and maintain a
proceeding to compel specific performance thereof or to obtain an injunction
restraining any action by the Executive in violation of Section 5.

 

10.2.            Severability.   In the event that any provision of this
Agreement is found by a court, arbitrator or other tribunal to be illegal,
invalid or unenforceable, then such provision shall not be voided, but shall be
enforced to the maximum extent permissible under applicable law, and the
remainder of this Agreement shall remain in full force and effect.

 

10.3.            Entire Agreement.  This Agreement and its Exhibits constitutes
the entire agreement between the parties about or relating to the Executive’s
termination of employment from the Company, or the Company’s obligations to the
Executive with respect to his termination and fully supersedes any and all prior
agreements (including but not limited to the Change of Control Agreement between
the Company and the Executive dated May 12, 2005) or understanding between the
parties, other than the Indemnification Agreement.  The Company represents and
warrants that there has been no Change of Control as defined in the
above-mentioned Change of Control Agreement prior to the date hereof and that no
Change of Control transaction is contemplated by the Company as of the date
hereof.   Upon execution of this Agreement, the obligations of the Executive and
the Company relating to the Executive’s employment by the Company will arise
solely and exclusively out of this Agreement and the Indemnification Agreement.

 

10.4.            Binding Benefit.  This Agreement shall be binding on the
parties and upon their heirs, administrators, representatives, executors,
successors and assigns and shall inure to their benefit and to that of their
heirs, administrators, representatives, executors, successors and assigns.

 

10.5.            Amendments.  This Agreement may not be altered, amended or
modified, except by a further written document signed by the Executive and the
Company.

 

10.6.            Governing Law. This Agreement shall be governed by the laws of
the Commonwealth of Massachusetts, without regard to or application of
choice-of-law rules or principles.

 

10.7.            Limitations on Recovery.  In the event that the Executive
institutes legal proceedings to enforce this Agreement, he agrees that the sole
remedy available shall be enforcement of the terms of this Agreement and/or a
claim for damages resulting from the breach of this Agreement, but that under no
circumstances shall the Executive be entitled to receive or collect any damages
for claims that Executive has released under this Agreement.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

 

 

AXCELIS TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Lynnette C. Fallon

 

Title: Lynnette C. Fallon, EVP HR/Legal and
General Counsel

 

 

 

 

 

/s/ Stephen G. Bassett

 

Stephen G. Bassett

 

 

Attachments

 

Schedule 1

 

Equity Actions for Stephen G. Bassett

 

 

 

 

 

 

Attachment A

 

Benefits after Termination Date

Attachment B

 

Employee Invention Assignment and Confidentiality Agreement

Attachment C

 

Resignation from Office

Attachment D

 

Indemnification Agreement dated June 26, 2003

 

8

--------------------------------------------------------------------------------


 

Schedule 1

 

Equity Actions for Stephen G. Bassett

 

Grant Date

 

Exercise Price

 

Expiration
Date

 

Vested
Shares as of
March 31,
2011

 

Unvested
Shares as of
March 31,
2011

 

Effect of Retirement Package

 

Options

 

 

 

 

 

 

 

 

 

 

 

12/18/2003

 

$

9.90

 

12/18/2013

 

20,000

 

—

 

Exercisable until 3/31/2012

 

6/25/2004

 

$

11.87

 

6/25/2014

 

25,000

 

—

 

Exercisable until 3/31/2012

 

12/27/2004

 

$

7.97

 

6/25/2014

 

25,000

 

—

 

Exercisable until 3/31/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11/17/2008

 

$

0.70

 

11/17/2018

 

62,500

 

62,500

 

Eliminate stock price condition and accelerate so 125,000 shares are fully
vested and exercisable until 3/31/2012

 

11/16/2009

 

$

1.16

 

11/16/2019

 

31,250

 

93,750

 

Accelerate 31,250 so 62,500 are vested and exercisable until

 

3/31/2012; 62,500 expire

 

7/15/2010

 

$

1.60

 

7/15/2020

 

—

 

125,000

 

Expires

 

 

 

 

 

 

 

 

 

 

 

 

 

Restricted Stock Units

 

 

 

 

 

 

 

 

 

 

 

7/1/2005

 

 

 

 

 

40,058

 

—

 

Fully vested, no impact

 

 

 

 

 

 

 

 

 

 

 

 

 

7/3/2006

 

 

 

 

 

46,000

 

—

 

Fully vested, no impact

 

7/16/2007

 

 

 

 

 

29,628

 

14,816

 

Accelerate so fully vested on

 

3/31/2011

 

2/16/2010

 

 

 

 

 

33,488

 

—

 

Fully vested, no impact

 

 

9

--------------------------------------------------------------------------------


 

List of Attachments Omitted from the Executive Retirement Agreement by and
between
Axcelis Technologies, Inc. (“Axcelis”) and Stephen G. Bassett, dated January 17,
2011
as filed with the Securities Exchange Commission (the “Commission”) on Form 8-K

 

Attachment A

 

A document providing detail on the status of Mr. Bassett’s employee benefits
following his termination of employment.

 

 

 

Attachment B

 

A copy of the Employee Invention Assignment and Confidentiality Agreement
between the Company and Mr. Bassett signed on December 19, 2003.

 

 

 

Attachment C

 

The form of resignation from office to be signed by Mr. Bassett

 

 

 

Attachment D

 

A copy of the Indemnification Agreement between the Company and Mr. Bassett
dated June 26, 2003

 

 

 

Axcelis will furnish supplementally a copy of any omitted attachment to the
Commission upon request.

 

10

--------------------------------------------------------------------------------